Exhibit 99.1 Echo Therapeutics Announces Second Quarter 2011 Financial Results Company remains focused on product advancement PHILADELPHIA, Aug. 12, 2011 /PRNewswire/ Echo Therapeutics, Inc. (Nasdaq: ECTE), a company developing its needle-free Symphony™ tCGM System as a non-invasive, wireless, transdermal continuous glucose monitoring (tCGM) system and its Prelude™ SkinPrep System for transdermal drug delivery, today announced results for the period ended June 30, 2011.Echo’s Quarterly Report on Form 10-Q is available through Echo’s website at www.echotx.com. Recent Corporate Highlights: · In May 2011, Christopher P. Schnittker, CPA, joined Echo Therapeutics as its Chief Financial Officer. Mr. Schnittker is a senior executive with more than twenty years of financial management, reporting and corporate governance experience in the biotechnology and pharmaceutical industries. · In May 2011, Echo’s corporate headquarters relocated from Franklin, MA to Philadelphia, PA in response to Echo's growing and evolving business.Echo continues to expand its Franklin office as the operations hub for its engineering and product development personnel. · Echo and its products have been featured in the press several times.Echo Therapeutics’ needle-free Symphony tCGM System was featured in a story in the Philadelphia Inquirer on May 9, 2011 entitled “Former Surgeon Developing Needle-Free Technology.”A podcast of MassDevice’s interview with Echo's CEO, Dr. Patrick Mooney, was posted on May 31, 2011.On June 8, 2011, Dr. Stanley Nasraway, Director of the Surgical Intensive Care Units at Tufts Medical Center and ICU glycemic control thought leader discussed Echo’s Symphony tCGM System in his BioMedReports article, "Tight Glycemic Control: What do we really know, and what should we expect?" · Echo’s common stock began trading on The NASDAQ Capital Market on June 29, 2011. Echo continues to trade under the ticker symbol "ECTE." · Equity research coverage of Echo was initiated by Morgan Joseph TriArtisan, JMP Securities, Feltl and Company, Chardan Capital Markets, and Noble Financial Capital Markets. “Our progress during the first half of 2011 is exemplified by the continued advancement of our Symphony tCGM System, the appointment of Chris Schnittker as Chief Financial Officer, and the move to Nasdaq,” commented Patrick T. Mooney, M.D., Chairman and Chief Executive Officer of Echo Therapeutics. “As we head into the second half of the year, our focus is to drive Symphony through clinical trials and, ultimately, to the market.With several important milestones still ahead, we look forward to continued progress and increased shareholder value.” Second Quarter 2011 Financial Results For the six months ended June 30, 2011, Echo reported approximately $243,000 in licensing revenue compared to $182,000 revenue in the first half of 2010. The company increased operating expenses by 5% to $3.8 million compared to $3.6 million during the first half of 2010. This increase included an 11% increase in research and development and almost no change in selling, general and administrative expenses. The net loss and net loss per common share for the first half of 2011 was approximately $6.5 million, or ($0.26) per share, compared to a net loss of $2.4 million, or ($0.09) per share, in the prior year. The company completed the quarter with cash of approximately $3.2 million. About Echo Therapeutics Echo Therapeutics is developing the Symphony tCGM System as a non-invasive, wireless, transdermal continuous glucose monitoring system for patients with diabetes and for use in hospital critical care units.Echo is also developing its needle-free Prelude SkinPrep System as a platform technology for enhanced skin permeation for delivery of topical pharmaceuticals. Cautionary Statement Regarding Forward Looking Statements The statements in this press release that are not historical facts may constitute forward-looking statements that are based on current expectations and are subject to risks and uncertainties that could cause actual future results to differ materially from those expressed or implied by such statements. Those risks and uncertainties include, but are not limited to, risks related to regulatory approvals and the success of Echo's and its partners’ ongoing studies, including the safety and efficacy of Echo's Symphony tCGM and Prelude SkinPrep Systems, the failure of future development and preliminary marketing efforts related to Echo's Symphony tCGM and Prelude SkinPrep Systems, Echo’s ability to secure additional commercial partnering arrangements, risks and uncertainties relating to Echo's and its partners’ ability to develop, market and sell diagnostic and transdermal drug delivery products based on its skin permeation platform technologies, including the Symphony tCGM and Prelude SkinPrep Systems, the availability of substantial additional equity or debt capital to support its research, development and product commercialization activities, and the success of its research, development, regulatory approval, marketing and distribution plans and strategies, including those plans and strategies related to its Symphony tCGM and Prelude SkinPrep Systems. These and other risks and uncertainties are identified and described in more detail in Echo's filings with the Securities and Exchange Commission, including, without limitation, its annual report on Form 10-K for the year ended December 31, 2010, its quarterly reports on Form 10-Q, and its current reports on Form 8-K. Echo undertakes no obligation to publicly update or revise any forward-looking statements. For More Information: Christine Olimpio Director, Corporate Communications (215)717-4100 Connect With Us: - Visit our website at www.echotx.com - Follow us on Twitter at www.twitter.com/echotx - Join us on Facebook at www.facebook.com/echotx Echo Therapeutics, Inc. Condensed Consolidated Balance Sheets June 30, December 31, ASSETS (Unaudited) Current Assets: Cash and cash equivalents $ $ Restricted cash - Other current assets Total current assets Net property and equipment (including assets under capitalized leases) Other Assets: Intangible assets, net of accumulated amortization Restricted cash, deposits and other assets Total other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts payable $ $ Deferred revenue Derivative warrant liability Accrued expenses and other liabilities Total current liabilities Deferred revenue, notes payable and capital lease obligation, net of current portion Total liabilities Commitments Stockholders' Equity: Perpetual redeemable preferred stock, Series B 2 2 Convertible preferred stock, Series C & D 49 Common stock Additional paid-in capital Common stock subscribed for but not paid for or issued - Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ Condensed Consolidated Statements of Operations Three Months Ended June 30, Six Months Ended June 30, Licensing revenue $ Other revenue Total revenues Operating Expenses: Research and development Selling, general and administrative Total operating expenses Loss from operations ) Other Income (Expense): Interest income (expense), net ) ) ) Gain (loss) on extinguishment of debt/payables - - ) Gain (loss) on disposals of assets ) - - Derivative warrant liability gain (loss) ) ) Other income (expense), net ) ) Net loss ) Accretion of dividends on Convertible Perpetual Redeemable Preferred Stock ) Deemed dividend on beneficial conversion feature of Series D Convertible Preferred Stock - - ) - Net loss applicable to common shareholders $ ) $ ) $ ) $ ) Net loss per common share, basic and diluted $ ) $ ) $ ) $ ) Basic and diluted weighted average common sharesoutstanding
